Title: From George Washington to Lund Washington, 6 May 1782
From: Washington, George
To: Washington, Lund


                        
                            Dr Lund
                            Newburgh May 6th 1782

                        
                        If the bearer Baren de Closen an aide de camp to Count Rochambeau, Should call at Mount Vernon, I request you
                            will treat him with every civility in your power & furnish him with everything he may require. I am Dr Sir yr
                            Friend &c.
                        
                            Go: Washington
                        
                    